                                          Case 5:18-cv-00561-BLF Document 180 Filed 09/15/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     IGLESIA NI CRISTO,                                 Case No. 18-cv-00561-BLF
                                   8                     Plaintiff,
                                                                                            ORDER DISCHARGING ORDER TO
                                   9               v.                                       SHOW CAUSE AS TO DEFENDANT
                                                                                            ALLAN VILLANUEVA; AND
                                  10     ALLAN VILLANUEVA,                                  GRANTING DEFENDANT ALLAN
                                                                                            VILLANUEVA’S REQUEST FOR
                                  11                     Defendant.                         ENTRY OF JUDGMENT
                                  12                                                        [Re: ECF 178, 179]
Northern District of California
 United States District Court




                                  13

                                  14            Of the twelve defendants sued in this action, three were dismissed without prejudice (Isaias

                                  15   T. Samson, Jr., Jeriel Nemis, and Bernard Garcia) and eight were voluntarily dismissed with

                                  16   prejudice (Luisito E. Cayayab, Rolando Dizon, Lionel Roque Dela Uso, Allan Monte De Ramos,

                                  17   Jesle Llaban Kuizon, Liezl Diaz-Deocampo, Edwin Lionel R. Mora, and H2O Now USA).

                                  18            On September 9, 2021, the Court issued an Order to Show Cause why the action should

                                  19   not be dismissed as to the remaining defendant, Allan Villanueva. Villanueva timely responded,

                                  20   noting that the Court granted summary judgment in his favor on March 31, 2020, and requesting

                                  21   entry of final judgment in his favor pursuant to Federal Rule of Civil Procedure 54. Accordingly,

                                  22   the Order to Show Cause is DISCHARGED. Villanueva’s request for entry of judgment is

                                  23   GRANTED. A judgment in Villanueva’s favor will be filed immediately after the filing of this

                                  24   order.

                                  25            IT IS SO ORDERED.

                                  26   Dated: September 15, 2021

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
